             Case 1:20-cv-01487 Document 1 Filed 06/05/20 Page 1 of 17



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 WP COMPANY LLC
 d/b/a THE WASHINGTON POST,

       1301 K Street NW
       Washington, DC 20071

                        Plaintiff,

 v.                                                  Case No.    20-cv-1487

 U.S. DEPARTMENT OF
 HOMELAND SECURITY,
       2707 Martin Luther King Jr. Ave. SE
       Washington, DC 20528-0485

 U.S. DEPARTMENT OF STATE,

       2201 C Street NW
       Washington, DC 20520

                        Defendants.


            COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

       Plaintiff WP Company LLC d/b/a The Washington Post (“the Post”) brings this suit against

Defendants the U.S. Department of Homeland Security (“DHS”) and the U.S. Department of State

(the “State Department”). In support thereof, the Post states as follows:

                                        INTRODUCTION

       1.      This is an action brought pursuant to the Freedom of Information Act (“FOIA”),

5 U.S.C. § 552, for declaratory, injunctive, and other appropriate relief. Through FOIA, the Post

sought from Defendants records relating to payments that the Defendants have made since

January 2017 to provide security or any other services to President Trump and his companions

during trips to certain properties owned by the Trump Organization or other corporate entities

under the control of the President or his family.
             Case 1:20-cv-01487 Document 1 Filed 06/05/20 Page 2 of 17



       2.      The requested records will let the public see “what their government [has been] up

to,” DOJ v. Reporters Comm. for Freedom of Press, 489 U.S. 749, 773 (1989), with respect to

how much businesses owned by the President or his family, including the Trump Organization,

have charged the Defendants – and thus, American taxpayers – to house the officials and agents

who accompany and protect the President when he travels.

       3.      DHS has improperly withheld all records responsive to a total of eleven FOIA

requests that the Post submitted over the past two years.

       4.      The State Department has improperly withheld all records responsive to a total of

eight FOIA requests that the Post submitted over the past three months.

                                             PARTIES

       5.      Plaintiff, the Post, is a news organization based in Washington, D.C. It publishes

the leading daily newspaper, by print circulation, in the nation’s capital, as well as the website

washingtonpost.com, which typically reaches an audience of more than 80 million unique

visitors per month, according to independent auditor comScore. Since 1936, the Post has won 69

Pulitzer Prizes.

       6.      Defendant, DHS, is an agency within the meaning of 5 U.S.C. § 552(f)(1). Its

components include the Secret Service, which is responsible for protecting, among others, the

President and his immediate family members. 18 U.S.C. § 3056(a)(1)-(2). DHS has possession

and control of records requested by the Post.

       7.      Defendant, the State Department, is an agency within the meaning of 5 U.S.C.

§ 552(f)(1). The State Department has possession and control of records requested by the Post.

                                 JURISDICTION AND VENUE

       8.      This action arises under FOIA. This Court has subject matter jurisdiction over this

action and personal jurisdiction over the parties pursuant to 5 U.S.C. § 552(a)(4)(B) & (a)(6)(C)(i).

                                                  2
             Case 1:20-cv-01487 Document 1 Filed 06/05/20 Page 3 of 17



This Court also has jurisdiction over this action pursuant to 28 U.S.C. § 1331.

       9.      Venue is proper in this judicial district under 5 U.S.C. § 552(a)(4)(B).

                                  FACTUAL ALLEGATIONS

I.     The Post’s Reporting


       10.     According to the Post’s reporting, President Trump has visited properties owned

by his private company, the Trump Organization, on more than 350 days since January 2017.

David A. Fahrenthold, What President Trump’s company charges the Secret Service, The

Washington Post (Mar. 5, 2020), https://www.washingtonpost.com/graphics/2020/politics/trump-

secret-service-spending/.

       11.     Those properties include the Mar-a-Lago Club (“Mar-a-Lago”) in Palm Beach,

Florida, which President Trump has called the “Winter White House,” and the Trump National

Golf Club (“Trump National”) in Bedminster, New Jersey, which “people in the Trump

administration have referred to as ‘the summer White House.’” See Donald J. Trump, (Nov. 22,

2017), https://twitter.com/realDonaldTrump/status/933301876975718401; Laura M. Holson, At

the “Summer White House,” You Are Never Far From a Trump Photo, N.Y. Times (June 3,

2017), https://www.nytimes.com/2017/06/03/style/president-trump-national-golf-club-

bedminster-summer-white-house.html.

       12.     Trump Organization Executive Vice President Eric Trump has stated that Secret

Service agents and other government officials traveling with the President “stay at our properties

for free” – charging only for things “like housekeeping,” and that “it saves a fortune” for the

President to stay at Trump Organization properties “because if they were to go to a hotel across

the street, they’d be charging them $500 a night, whereas, you know we charge them, like $50.”

Adam Shapiro, G-7 at Trump golf resort saves the US money: Eric Trump, Yahoo Finance (Oct.


                                                 3
             Case 1:20-cv-01487 Document 1 Filed 06/05/20 Page 4 of 17



17, 2019), https://finance.yahoo.com/news/g-7-at-trump-golf-resort-saves-the-us-money-eric-

trump-192655739.html.

       13.     As the Post has reported, however, government documents previously disclosed

pursuant to FOIA requests show that the Secret Service has paid as much as $650 per night for

hotel rooms at Mar-a-Lago, and as much as $17,000 per month for use of a cottage at Trump

National. David A. Fahrenthold, et al., Secret Service has paid rates as high as $650 a night for

rooms at Trump’s properties, The Washington Post (Feb. 7, 2020),

https://www.washingtonpost.com/politics/secret-service-has-paid-rates-as-high-as-650-a-night-

for-rooms-at-trumps-properties/2020/02/06/7f27a7c6-3ec5-11ea-8872-5df698785a4e_story.html.

       14.     According to the Post’s reporting, government documents previously disclosed

pursuant to FOIA requests also revealed that the State Department has paid as much as $546 per

night for a hotel room at Mar-a-Lago. David A. Fahrenthold & Joshua Partlow, Trump’s

company has received at least $970,000 from U.S. taxpayers for room rentals, The Washington

Post (May 14, 2020), https://www.washingtonpost.com/politics/trumps-company-has-received-

at-least-970000-from-us-taxpayers-for-room-rentals/2020/05/14/26d27862-916d-11ea-9e23-

6914ee410a5f_story.html.

       15.     According to the Post’s reporting and government records previously disclosed

pursuant to FOIA requests, the State Department received a bill for $1,005.60 from Mar-a-Lago

after White House aides “asked the bartender to leave” and proceeded to serve themselves

drinks. David A. Fahrenthold, et al., When Trump visits his clubs, government agencies and

Republicans pay to be where he is, The Washington Post (June 20, 2019),

https://www.washingtonpost.com/politics/when-trump-visits-his-clubs-government-agencies-

and-republicans-pay-to-be-where-he-is/2019/06/20/a4c13c36-8ed0-11e9-adf3-



                                                4
             Case 1:20-cv-01487 Document 1 Filed 06/05/20 Page 5 of 17



f70f78c156e8_story.html.

       16.     According to the Post’s reporting and the government records previously

disclosed pursuant to FOIA requests, the Secret Service paid the Trump Organization more than

$471,000 between January 2017 and April 2018.

       17.     Most of the DHS records in the Post’s reporting were disclosed only after the

FOIA requesters, Judicial Watch and Property of the People, were forced to file lawsuits to

compel the agency to meet its statutory obligations under FOIA. See Joint Status Report,

Property of the People, Inc. v. DHS, No. 18-cv-1045-KBJ (D.D.C. May 3, 2019), ECF 14;

Stipulation of Dismissal, Judicial Watch, Inc. v. DHS, No. 18-cv-1851-RLJ (D.D.C. Nov. 15,

2018), ECF 12; Stipulation of Dismissal, Judicial Watch, Inc. v. DHS, No. 18-cv-161-TJK

(D.D.C. Mar. 27, 2018), ECF 7.

       18.     Judicial Watch sued DHS only after the agency failed to produce any records in

response to a total of 21 separate FOIA requests. See Compl., Judicial Watch, Inc. v. DHS, No.

18-cv-1851-RLJ (D.D.C. Aug. 7, 2018), ECF 1; Compl., Judicial Watch, Inc. v. DHS, No. 18-cv-

161-TJK (D.D.C. Jan. 25, 2018), ECF 1.

II.    The Post’s FOIA Requests To DHS

       19.     The Post made eleven of the nineteen FOIA requests at issue in this matter to

DHS (the “DHS Requests”) between September 11, 2018, and March 6, 2020, seeking records

relating to payments that the Secret Service has made to the Trump Organization and related

entities. Each DHS Request was limited to specified trips or properties, as detailed below:

       20.     On September 11, 2018, the Post submitted a FOIA request to DHS seeking any

records detailing money spent by the Secret Service related to travel by Eric Trump to Scotland,

from January 17, 2017 to June 30, 2018. DHS assigned the request handling number 20181416.



                                                5
             Case 1:20-cv-01487 Document 1 Filed 06/05/20 Page 6 of 17



A true and correct copy of DHS’s acknowledgment letter in response to this request is attached

hereto as Exhibit A.

       21.     On September 11, 2018, the Post submitted a FOIA request to DHS seeking any

records detailing Secret Service expenditures related to a trip by Eric Trump to Scotland in July

2018. DHS assigned the request handling number 20181415. A true and correct copy of DHS’s

acknowledgment letter in response to this request is attached hereto as Exhibit B.

       22.     On September 11, 2018, the Post submitted a FOIA request to DHS seeking any

records detailing Secret Service expenditures related to a trip by Eric Trump to Ireland in July

2018. DHS assigned the request handling number 20181414. A true and correct copy of DHS’s

acknowledgment letter in response to this request is attached hereto as Exhibit C.

       23.     On February 4, 2020, the Post submitted a FOIA request to DHS seeking records

concerning the use of taxpayer funds to provide security or any other services to President

Trump and any companions during a trip to Doral, Florida on June 18, 2019 and June 19, 2019.1

DHS assigned the request handling number 20200453. A true and correct copy of this request is

attached hereto as Exhibit D.

       24.     On February 4, 2020, the Post submitted a FOIA request to DHS seeking records

concerning the use of taxpayer funds to provide security or any other services to President

Trump and any companions during a trip to Doral, Florida on January 23, 2020. DHS assigned

the request handling number 20200457. A true and correct copy of this request is attached

hereto as Exhibit E.

       25.     On February 5, 2020, the Post submitted a FOIA request to DHS seeking receipts,




       1
         The Trump National Doral Miami is located in Doral, Florida. See
https://www.trump.com/hotels/trump-national-doral-miami.

                                                 6
             Case 1:20-cv-01487 Document 1 Filed 06/05/20 Page 7 of 17



invoices, or other records documenting payments by the Secret Service to the Trump

International Hotel in Las Vegas, Nevada on March 3, 2017 (payment of $5,240) and March 17,

2017 (payment of $40,366). DHS assigned the request handling number 20200465. A true and

correct copy of this request is attached hereto as Exhibit F.

       26.     On February 5, 2020, the Post submitted a FOIA request to DHS seeking receipts,

invoices or other records documenting payments by the Secret Service’s Washington Field

Office to the Trump International Hotel in Washington, D.C. on the following dates:

(i) September 19, 2016 (payments of $1,500 and $10,850); (ii) October 10, 2016 (payment of

$4,422); (iii) October 28, 2016 (payments of $5,829 and $3,750); (iv) December 21, 2016

(payment of $2,984); (v) December 22, 2016 (payment of $5,332); (vi) March 15, 2017

(payment of $3,096); (vii) March 27, 2017 (payment of $1,976); (viii) April 17, 2017 (payments

of $1,976 and $1,884); (ix) May 26, 2017 (payments of $2,052 and $1,580); (x) June 13, 2017

(payment of $14,900); (xi) June 19, 2017 (payments of $3,160 and $1,100); (xii) June 28, 2017

(Payments of $33,638 and $1,863); (xiii) July 17, 2017 (Payment of $11,475); (xiv) July 21,

2017 (Payment of $1,635); (xv) August 4, 2017 (Payment of $4,932); (xvi) September 7, 2017

(Payment of $2,666); (xvii) September 8, 2017 (Payment of $640); (xviii) September 18, 2017

(Payment of $9,272); (xix) October 30, 2017 (Payment of $2,500); (xx) December 8, 2017

(Payments of $2,973 and $402); (xxi) December 13, 2017 (Payments of $8,118 and $3,888); and

(xxii) January 31, 2018 (Payments of $3,006 and $7,418). DHS assigned the request handling

number 20200468. A true and correct copy of this request is attached hereto as Exhibit G.

       27.     On February 20, 2020, the Post submitted a FOIA request to DHS seeking

“Approved Travel Expense Information” forms produced since January 1, 2017, which contain

any of the following words or phrases in the “Vendor” field: (i) “Trump National Golf Club”;



                                                  7
             Case 1:20-cv-01487 Document 1 Filed 06/05/20 Page 8 of 17



(ii) “Trump Natl Golf Club”; (iii) “Trump Intl Hotel”; (iv) “Trump International Hotel”;

(v) “Trump Hotel”; (vi) “Trump Hotel Las Vegas”; (vii) “Mar-a-Lago Club”; (viii) “Mar a

Lago”; and (ix) “MaraLago.” DHS assigned the request handling number 20200527. A true and

correct copy of this request is attached hereto as Exhibit H.

       28.      On February 20, 2020, the Post submitted a FOIA request to DHS seeking

invoices, receipts, or “Housing Summary” documents produced or received by the Secret Service

since January 1, 2017 that include any of the following phrases: (i) “Sarazen Cottage”;

(ii) “Serazen Cottage”; (iii) “Saracen Cottage”; and (iv) “Trump National Golf Club

Bedminster.” DHS assigned the request handling number 20200528. A true and correct copy of

this request is attached hereto as Exhibit I.

       29.     On February 25, 2020, the Post submitted three separate FOIA requests to DHS

seeking three categories of records: (i) invoices, receipts, “housing summary” documents, or e-

mails describing rentals of a home at 1125 South Ocean Boulevard, Palm Beach, Florida since

January 1, 2017, or otherwise referencing the home’s owner, 1125 South Ocean LLC; (ii)

invoices, receipts, “housing summary” documents, or e-mails describing rentals of a home at 124

Woodbridge Road, Palm Beach, Florida since January 1, 2017, or otherwise referencing the

home’s owner, DTW Venture LLC; and (iii) invoices, receipts, “housing summary” documents,

or e-mails describing rentals of a home at 1094 S. Ocean Boulevard, Palm Beach, Florida since

January 1, 2017, or otherwise referencing the house’s alternate address, “1094 Woodbridge,” or

the home’s owner, DT Venture l LLC. DHS combined the three requests and assigned them all

handling number 20200545. A true and correct copy of each request is attached hereto as

Exhibit J.

       30.     On March 6, 2020, the Post submitted a FOIA request to DHS seeking copies of



                                                 8
            Case 1:20-cv-01487 Document 1 Filed 06/05/20 Page 9 of 17



any Secret Service “Foreign Protective Travel Cost Tracking Worksheets” that pertain to the

following foreign visits of President Trump, Donald Trump Jr., Eric Trump, Ivanka Trump, or

Tiffany Trump to Trump Organization properties or related business travel overseas:

(i) Weekend of December 2-4, 2016. Location of visit: Trump Turnberry, Scotland. Protectee:

Eric Trump; (ii) Week of January 1-7, 2017. Location of visit: Punta del Este, Uruguay.

Protectee: Eric Trump; (iii) Weekend of February 17-19, 2017. Location of visit: Dubai, United

Arab Emirates (Trump International Golf Club Dubai). Protectees: Donald Trump Jr. and Eric

Trump; (iv) Week of February 26 - March 4, 2017. Location of visit: Vancouver, Canada (Trump

International Hotel and Tower Vancouver). Protectees: Donald Trump Jr. and Eric Trump and

Tiffany Trump; (v) Week of April 9-15, 2017. Location of visit: Doonbeg, Ireland. (Trump

International Golf Links and Hotel Doonbeg). Protectee: Eric Trump; (vi) Week of April 9-15,

2017. Location of visit: Trump Turnberry, Scotland. Protectee: Eric Trump; (vii) Week of April

9-15, 2017. Location of visit: Doonbeg, Ireland (Trump International Golf Links and Hotel

Doonbeg). Protectee: Eric Trump; (viii) Week of June 25-July 1, 2017. Location of visit: Trump

Turnberry, Scotland. Protectee: Eric Trump; (ix) Week of June 25-July 1, 2017. Location of

visit: Aberdeen, Scotland. (Trump International Golf Links Scotland). Protectee: Eric Trump; (x)

Week of August 4-10, 2017. Location of visit: Doonbeg, Ireland. (Trump International Golf

Links and Hotel Doonbeg). Protectee: Eric Trump; (xi) Month of August 2017. Location of visit:

Vancouver, Canada. (Trump International Hotel and Tower Vancouver.) Protectee: Donald

Trump Jr.; (xii) Week of Oct 20, 2017. Location of visit: Aberdeen, Scotland. (Trump

International Golf Links Scotland). Protectee: Eric Trump; (xiii) Week of January 1-6, 2018.

Location of visit: Punta del Este, Uruguay. Protectee: Eric Trump; (xiv) Weekend of January 6-

8, 2018. Location of visit: Trump Turnberry, Scotland. Protectee: Eric Trump; (xv) Week of



                                               9
           Case 1:20-cv-01487 Document 1 Filed 06/05/20 Page 10 of 17



February 4-10, 2018. Location of visit: Aberdeen, Scotland. (Trump International Golf Links

Scotland). Protectee: Eric Trump; (xvi) Week of February 25-March 3, 2018. Location of visit:

Doonbeg, Ireland. (Trump International Golf Links and Hotel Doonbeg). Protectee: Eric Trump;

(xvii) Week of March 4-10, 2018. Location of visit: Aberdeen, Scotland. (Trump International

Golf Links Scotland). Protectee: Eric Trump; (xviii) Week of April 1-7, 2018. Location of visit:

Dubai, United Arab Emirates (Trump International Golf Club Dubai). Protectees: Donald Trump

Jr. and Eric Trump; (xix) Week of April 15-21, 2018. Location of visit: Trump Turnberry,

Scotland. Protectee: Eric Trump; (xx) Week of April 29-May 5, 2018. Location of visit:

Aberdeen, Scotland. (Trump International Golf Links Scotland.) Protectee: Eric Trump; (xxi)

Week of June 10-16, 2018. Location of visit: Aberdeen, Scotland. (Trump International Golf

Links Scotland.) Protectee: Eric Trump; (xxii) Between June 24 and July 3, 2018. Location of

visit: Doonbeg, Ireland. (Trump International Golf Links and Hotel Doonbeg). Protectee: Eric

Trump; (xxiii) July 13-15, 2018. Location of visit: Trump Turnberry. Protectee: President

Donald Trump; (xxiv) Weeks of July 8-21, 2018. Location of visit. Aberdeen, Scotland. (Trump

International Golf Links Scotland). Protectee: Eric Trump and Donald Trump Jr. Location of

visit: Trump Turnberry, Scotland. Protectee: Eric Trump and Donald Trump Jr.; (xxv) Week of

July 29-Aug 4, 2018. Location of visit: Trump Turnberry, Scotland. Protectee: Eric Trump;

(xxvi) Week of August 12-18, 2018. Location of visit: Trump Turnberry, Scotland. Protectee:

Eric Trump; (xxvii) Week of January 6-12, 2019. Location of visit: Punta del Este, Uruguay.

Protectee: Eric Trump; (xxviii) Weeks of March 3-16, 2019. Location of visit: Trump Turnberry,

Scotland. Protectee: Eric Trump; (xxix) Week of April 21-17, 2019. Location of visit: Aberdeen,

Scotland. (Trump International Golf Links Scotland). Protectee: Eric Trump; (xxx) Weeks of

May 12-25, 2019. Location of visit: Trump Turnberry, Scotland. And Aberdeen, Scotland



                                               10
             Case 1:20-cv-01487 Document 1 Filed 06/05/20 Page 11 of 17



(Trump International Golf Links Scotland). Protectee: Eric Trump; (xxxi) June 5-7, 2019.

Location of visit: Doonbeg, Ireland. (Trump International Golf Links and Hotel Doonbeg).

Protectee: President Donald Trump; (xxxii) Week of August 11-17, 2019. Location of visit:

Jakarta, Indonesia. Protectee: Donald Trump Jr.; (xxxiii) Week of Sept 22-28, 2019. Location of

visit: Aberdeen, Scotland. (Trump International Golf Links Scotland). Protectee: Eric Trump;

(xxxiv) Week of February 2-8, 2020. Location of visit: Trump Turnberry, Scotland. Protectee:

Eric Trump; (xxxv) Week of February 23-29, 2020. Location of visit: Trump Turnberry,

Scotland. Protectee: Eric Trump; and (xxxvi) February 15-29, 2020. Location of visit: St. Martin.

(Le Chateau des Palmiers). Protectee: Eric Trump. DHS assigned the request handling number

20200585. A true and correct copy of this request is attached hereto as Exhibit K.

       31.     To date, DHS has not produced a single record responsive to any of the DHS

Requests.

       32.     To date, DHS has not informed the Post as to the scope of the records that the

agency will produce in response to any of the DHS Requests or provided any sort of timetable

for such production.

       33.     To date, DHS has not informed the Post as to the scope of responsive records that

the agency will withhold pursuant to any FOIA exemption(s).

III.   The Post’s FOIA Requests To The State Department

       34.     The Post made the other eight FOIA requests at issue in this matter to the State

Department (the “State Department Requests”) in February 2020, seeking records relating to

payments that the State Department has made to the Trump Organization or related entities.

Each State Department Request was limited to specified properties, as detailed below:

       35.     On February 5, 2020, the Post submitted a FOIA request to the State Department



                                               11
             Case 1:20-cv-01487 Document 1 Filed 06/05/20 Page 12 of 17



seeking any invoices, receipts or other documents describing payments by the State Department

related to the Trump Turnberry hotel and golf club in South Ayrshire, Scotland, from January 1,

2017 to the present. The State Department assigned the request handling number F-2020-03473.

A true and correct copy of this request is attached hereto as Exhibit L.

       36.     On February 17, 2020, the Post submitted a FOIA request to the State Department

seeking any invoices, receipts or other documents describing payments by the State Department

related to the Trump International Golf Links Doonbeg in County Clare, Ireland, from January 1,

2017 to the present. The State Department assigned the request handling number F-2020-03644.

A true and correct copy of this request is attached hereto as Exhibit M.

       37.     On February 17, 2020, the Post submitted a FOIA request to the State Department

seeking any invoices, receipts or other documents describing payments by the State Department

related to the Trump Towers Istanbul in Istanbul, Turkey, from January 1, 2017 to the present.

The State Department assigned the request handling number F-2020-03646. A true and correct

copy of this request is attached hereto as Exhibit N.

       38.     On February 17, 2020, the Post submitted a FOIA request to the State Department

seeking any invoices, receipts or other documents describing payments by the State Department

related to the Trump Tower at Century City Makati, Philippines, from January 1, 2017 to the

present. The State Department assigned the request handling number F-2020-03648. A true and

correct copy of this request is attached hereto as Exhibit O.

       39.     On February 17, 2020, the Post submitted a FOIA request to the State Department

seeking any invoices, receipts or other documents describing payments by the State Department

related to the Trump International Golf Club Dubai, United Arab Emirates, from January 1, 2017

to the present. The State Department assigned the request handling number F-2020-03650. A



                                                 12
             Case 1:20-cv-01487 Document 1 Filed 06/05/20 Page 13 of 17



true and correct copy of this request is attached hereto as Exhibit P.

       40.     On February 17, 2020, the Post submitted a FOIA request to the State Department

seeking any invoices, receipts or other documents describing payments by the State Department

related to the Trump International Hotel and Tower Vancouver in Canada, from January 1, 2017

to the present. The State Department assigned the request handling number F-2020-03652. A

true and correct copy of this request is attached hereto as Exhibit Q.

       41.     On February 17, 2020, the Post submitted a FOIA request to the State Department

seeking any invoices, receipts or other documents describing payments by the State Department

related to Trump World Seoul in South Korea, from January 1, 2017 to the present. The State

Department assigned the request handling number F-2020-03658. A true and correct copy of

this request is attached hereto as Exhibit R.

       42.     On February 21, 2020, the Post submitted a FOIA request to the State Department

seeking any documents from the State Department’s Regional Financial Management System –

Disbursing Voucher Information Details forms where the vendor name is a Trump Organization

foreign property or domestic property from January 1, 2017 to February 21, 2020. The State

Department assigned the request handling number F-2020-04467. A true and correct copy of

this request is attached hereto as Exhibit S.

       43.     To date, the State Department has not produced a single record responsive to any

of the State Department Requests.

       44.     To date, the State Department has not informed the Post as to the scope of the

records that the agency will produce in response to any of the State Department Requests or

provided any sort of timetable for such production.

       45.     To date, the State Department has not informed the Post as to the scope of



                                                 13
              Case 1:20-cv-01487 Document 1 Filed 06/05/20 Page 14 of 17



responsive records that the agency will withhold pursuant to any FOIA exemption(s).

                                     CLAIMS FOR RELIEF

                                          COUNT I
              Declaratory and Injunctive Relief: Violation of FOIA, 5 U.S.C. § 552
                                            (DHS)

        46.     The Post realleges and incorporates by reference all previous paragraphs as if

fully set forth herein.

        47.     FOIA provides this Court with “jurisdiction to enjoin [DHS] from withholding

agency records and to order the production of any agency records improperly withheld from [the

Post].” 5 U.S.C. § 552(a)(4)(B).

        48.     The records sought by the DHS Requests are agency records within DHS’s control.

        49.     FOIA requires that within 20 working days of receiving a FOIA request, an agency

must notify a requester of, inter alia, the scope of the documents that the agency will produce and

the scope of the documents that the agency plans to withhold under any FOIA exemptions.

See 5 U.S.C. § 552(a)(6)(A)(i).

        50.     DHS received the most recent of the DHS Requests on March 6, 2020. Ex. K.

        51.     Pursuant to FOIA, DHS was required to respond to the most recent of the DHS

Requests by April 3, 2020. 5 U.S.C. § 552(a)(6)(A)(i).

        52.     To date, DHS has not made and communicated to the Post a “determination” on

any of the DHS Requests within the meaning of 5 U.S.C. § 552(a)(6)(A)(i).

        53.     There is no basis under FOIA to withhold, in whole or in part, the records requested

by the Post, particularly when substantially the same records covering different time periods were

produced after litigation. DHS has wrongfully withheld agency records in violation of FOIA.

        54.     The Post requests a declaratory judgment that DHS has violated FOIA and that the

Post is entitled to immediately receive the documents referenced above.

                                                 14
              Case 1:20-cv-01487 Document 1 Filed 06/05/20 Page 15 of 17



        55.     The Post further requests that, pursuant to 5 U.S.C. § 552(a)(4)(B), the Court issue

an injunction directing DHS to produce all of the requested agency records in full and setting a

deadline for compliance.

                                          COUNT II
              Declaratory and Injunctive Relief: Violation of FOIA, 5 U.S.C. § 552
                                     (State Department)

        56.     The Post realleges and incorporates by reference all previous paragraphs as if

fully set forth herein.

        57.     FOIA provides this Court with “jurisdiction to enjoin [the State Department] from

withholding agency records and to order the production of any agency records improperly withheld

from [the Post].” 5 U.S.C. § 552(a)(4)(B).

        58.     The records sought by the State Department Requests are agency records within the

State Department’s control.

        59.     FOIA requires that within 20 working days of receiving a FOIA request, an agency

must notify a requester of, inter alia, the scope of the documents that the agency will produce and

the scope of the documents that the agency plans to withhold under any FOIA exemptions.

See 5 U.S.C. § 552(a)(6)(A)(i).

        60.     The State Department received the most recent of the State Department Requests

on February 21, 2020. Ex. S.

        61.     Pursuant to FOIA, the State Department was required to respond to the most recent

of the State Department Requests by March 20, 2020. 5 U.S.C. § 552(a)(6)(A)(i).

        62.     To date, the State Department has not made and communicated to the Post a

“determination” on any of the State Department Requests within the meaning of 5 U.S.C.

§ 552(a)(6)(A)(i).



                                                 15
             Case 1:20-cv-01487 Document 1 Filed 06/05/20 Page 16 of 17



       63.     There is no basis under FOIA to withhold, in whole or in part, the records requested

by the Post. The State Department has wrongfully withheld agency records in violation of FOIA.

       64.     The Post requests a declaratory judgment that the State Department has violated

FOIA and that the Post is entitled to immediately receive the documents referenced above.

       65.     The Post further requests that, pursuant to 5 U.S.C. § 552(a)(4)(B), the Court issue

an injunction directing the State Department to produce all of the requested agency records in full

and setting a deadline for compliance.

                                   REQUEST FOR RELIEF

       WHEREFORE, the Post respectfully requests that this Court:

       A.      Declare Defendants’ failure to provide responsive records unlawful under FOIA;

       B.      Enter an injunction, pursuant to 5 U.S.C. § 552(a)(4)(B), directing Defendants to

               make all requested records available to the Post, unredacted, and without further

               delay, and setting a deadline for compliance;

       C.      Provide for expeditious proceedings in this action;

       D.      Award the Post its costs and reasonable attorneys’ fees incurred in this action

               pursuant to 5 U.S.C. § 552(a)(4)(E); and

       E.      Grant such other and further relief as the Court may deem just and proper.

        Dated: June 5, 2020                Respectfully submitted,

                                           BALLARD SPAHR LLP

                                           /s/ Charles D. Tobin
                                           Charles D. Tobin (#455593)
                                           Maxwell S. Mishkin (#1031356)
                                           Kristel Tupja (admission pending)
                                           1909 K Street, NW, 12th Floor
                                           Washington, DC 20006
                                           Telephone: (202) 661-2200
                                           Fax: (202) 661-2299

                                                16
Case 1:20-cv-01487 Document 1 Filed 06/05/20 Page 17 of 17



                       tobinc@ballardspahr.com
                       mishkinm@ballardspahr.com
                       tupjak@ballardspahr.com

                       Counsel for Plaintiff WP Company LLC
                       d/b/a The Washington Post




                            17
